           Case 1:18-cv-02844-RDB Document 347 Filed 09/02/20 Page 1 of 8



                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF MARYLAND

 SECURITIES AND EXCHANGE                            )
 COMMISSION,                                        )
                                                    )
           Plaintiff,                               )
                                                    )       Case No.: 1:18-cv-02844-RDB
 v.                                                 )
                                                    )
 KEVIN B. MERRILL, et al.,                          )
                                                    )
           Defendants.                              )


       NOTICE OF COMPLETION OF AUCTION RELATED TO DEVILLE ASSET
       MANAGEMENT, LTD.’S ASSETS AND MOTION FOR APPROVAL TO PAY
              COMMISSION TO GARNET CAPITAL ADVISORS, LLC

         Receiver Gregory S. Milligan (“Receiver”) informs the Court that it has closed on the sale

of the assets of DeVille Asset Management, Ltd. (the “DeVille Assets”). The Receiver further

moves the Court for an order permitting it to pay Garnet Capital Advisors, LLC (“Garnet”), who

facilitated the sale of the DeVille Assets, the fees authorized by its retention agreement with

Garnet. This Court previously approved the Receiver’s retention of Garnet, including the fee

structure set forth in the retention agreement between the Receiver and Garnet, but has not

authorized the Receiver to pay Garnet.

                                    I.      THE DEVILLE AUCTION

         1.        On June 9, 2020, the Receiver filed his Motion to Approve the Sale and Procedures

for the Sale of the Assets of DeVille Asset Management, Ltd., ECF No. 309 (the “DeVille Sales

Motion”), which set out the procedures for the sale of DeVille’s assets (the “DeVille Sales

Procedures”). The Court granted the DeVille Sales Motion and authorized the sale of DeVille’s

assets pursuant to the DeVille Sales Procedures. See Order, ECF No. 310.

         2.        On July 10, 2020, the Receiver filed a notice with the Court advising that it intended


                                                        1
HB: 4827-7217-3257.1
           Case 1:18-cv-02844-RDB Document 347 Filed 09/02/20 Page 2 of 8



to conduct a sealed-bid auction of DeVille’s assets on August 11, 2020. See ECF No. 320.

         3.        The sealed-bid auction occurred on August 11, 2020, pursuant to the DeVille Sales

Procedures, and the sale of DeVille’s assets closed on August 28, 2020.

         4.        The Receiver plans to provide a further accounting of the net benefit to the Estate

of the Receivership Parties that encompasses the amount received from the servicing and collection

of the DeVille Assets during the pendency of this receivership action and the proceeds from the

sale of the DeVille Assets. This accounting will be provided in the Receiver’s next status report

and on the Receiver’s website, www.merrill-ledford.com.

                                      II.    RELIEF REQUESTED

         5.        To facilitate the sale of the DeVille Assets, after obtaining this Court’s

authorization, the Receiver retained Garnet. See Receiver’s Motion for Approval of Retention of

Garnet Capital Advisors, LLC as Broker, ECF No. 266 (“Garnet Retention Motion”); Order

Approving Receiver’s Motion for Approval of Retention of Garnet Capital Advisors, ECF No.

268.     Pursuant to the retention agreement between the Receiver and Garnet (“Retention

Agreement”), Garnet is entitled to a commission equal to 5% of the gross proceeds received by

the Receiver for the sale of the DeVille Assets. See Garnet Retention Motion at 4 ¶ 11; Retention

Agreement, ECF No. 266-2. It is also entitled to charge an hourly fee for any post-closing services

required by the Receiver in excess of five hours and is entitled to be reimbursed for certain

expenses. See Garnet Retention Motion at 4 ¶ 11; Retention Agreement, ECF No. 266-2 ¶¶ 2.1.4,

2.2.

         6.        This Court previously approved the Garnet Retention Motion, including Garnet’s

fee structure. See ECF Nos. 266, 268. The Court has not provided the Receiver with authority to

pay Garnet its commission or for any post-closing services. As the closing of the sale of DeVille’s



                                                    2
HB: 4827-7217-3257.1
           Case 1:18-cv-02844-RDB Document 347 Filed 09/02/20 Page 3 of 8



Assets occurred on Friday, August 28, the Receiver respectfully requests the Court authorize him

to pay Garnet (i) 5% of the gross proceeds it received upon closing, (ii) any additional post-closing

fees that Garnet incurs and charges to the Receiver, and (iii) any authorized expenses pursuant to

Paragraph 2.2 of the Retention Agreement.

         WHEREFORE, the Receiver respectfully requests the Court grant this motion and enter an

order authorizing him to pay Garnet as requested in this motion.


Date: September 2, 2020.                      Respectfully Submitted,
                                              /s/ Buffey E. Klein
                                              Lynn H. Butler, pro hac vice
                                              HUSCH BLACKWELL LLP
                                              111 Congress Ave., Suite 1400
                                              Austin, TX 78701
                                              Tel: (512) 472-5456
                                              Fax: (512) 479-1101
                                              lynn.butler@huschblackwell.com

                                              Brian P. Waagner, Fed. Bar No. 14954
                                              HUSCH BLACKWELL LLP
                                              750 17th Street, NW, Suite 900
                                              Washington, D.C. 20006
                                              Tel: (202) 378-2300
                                              Fax: (202) 378-2318
                                              brian.waagner@huschblackwell.com

                                              Buffey E. Klein, pro hac vice
                                              HUSCH BLACKWELL LLP
                                              2001 Ross Avenue, Suite 2000
                                              Dallas, Texas 75201
                                              Tel: (214) 999-6100
                                              Fax: (214) 999-6170
                                              buffey.klein@huschblackwell.com

                                              Counsel for Receiver Gregory S. Milligan




                                                 3
HB: 4827-7217-3257.1
           Case 1:18-cv-02844-RDB Document 347 Filed 09/02/20 Page 4 of 8



                                  CERTIFICATE OF SERVICE

        On September 2, 2020, I electronically submitted the foregoing document with the clerk of
the court of the U.S. District Court for the District of Maryland, using the electronic case filing
system of the court. I hereby certify that I have served all counsel and/or pro se parties of record
electronically through the Court’s CM/ECF filing system for all parties who have registered to
receive electronic service. Additionally, the foregoing document was served on the following
parties not registered for Court’s CM/ECF filing system as indicated below:

         Defendant Kevin B. Merrill (via U.S. Mail):

         Kevin B. Merrill, #64274-037
         FCI Allenwood Low
         Federal Correctional Institution
         P.O. Box 1000
         White Deer, PA 17887

         Defendant Jay B. Ledford (via U.S. Mail):

         Jay B. Ledford, #55055-048
         FCI Safford
         Federal Correctional Institution
         P.O. Box 9000
         Safford, AZ 85548

         Criminal Counsel for Defendant Kevin B. Merrill (via E-Mail):

         Elizabeth Genevieve Oyer
         Office of the Federal Public Defender
         100 S Charles St Ste 900 Tower II
         Baltimore, MD 21201
         liz_oyer@fd.org

         Maggie Grace
         Office of the Federal Public Defender
         100 S Charles St, Tower II, 9th Floor
         Baltimore, MD 21201
         maggie_grace@fd.org

         Criminal Counsel for Defendant Jay B. Ledford (via E-Mail and U.S. Mail):

         Harry J Trainor , Jr
         Trainor Billman Bennett and Milko LLP
         116 Cathedral St Ste E
         Annapolis, MD 21401
         htrain@prodigy.net


                                                 4
HB: 4827-7217-3257.1
           Case 1:18-cv-02844-RDB Document 347 Filed 09/02/20 Page 5 of 8



         Criminal Counsel for Defendant Cameron R. Jezierski (via E-Mail and U.S. Mail):

         Joseph J Aronica
         Duane Morris LLP
         505 9th St NW Ste 1000
         Washington, DC 20004
         jjaronica@duanemorris.com

         Criminal Counsel for Relief Defendant Amanda Merrill (via E-Mail and U.S. Mail):

         Addy R. Schmitt
         Ian Herbert
         Miller & Chevalier Chartered
         900 16th St NW
         Washington, DC 20006
         aschmitt@milchev.com
         iherbert@milchev.com

         Relief Defendant Lalaine Ledford (via U.S. Mail):

         Lalaine Ledford
         10512 Courtney Cove Ave.
         Las Vegas, NV 89144
         lalainebarretto@yahoo.com

         Baltimore County Office of Law (via E-Mail and U.S. Mail):

         Susan B. Dubin
         Baltimore County Office of Law
         400 Washington Avenue
         Towson, Maryland 21204
         sdubin@baltimorecountymd.gov

         Dundalk United Methodist Church (U.S. Mail):

         Dundalk United Methodist Church
         c/o Edward F. Mathus
         6903 Mornington Road
         Baltimore, Maryland 21222

         Lienholders, Tax Assessors, and Other Interested Parties (U.S. Mail):

         Florida Community Bank, N.A.
         2325 Vanderbilt Beach Road
         Naples, Florida 34109



                                              5
HB: 4827-7217-3257.1
           Case 1:18-cv-02844-RDB Document 347 Filed 09/02/20 Page 6 of 8



         Mortgage Electronic Registration Systems, Inc.
         PO Box 2026
         Flint, Michigan 48501-2026

         Collier County, Florida Tax Assessor
         3291 Tamiami Trail East
         Naples, Florida 34112

         Maryland Department of Assessments & Taxation
         301 W. Preston Street
         Baltimore, Maryland 21201-2395

         Branch Banking and Trust Company,
         A North Carolina Banking Corporation
         PO Box 1290
         Whiteville, North Carolina 28472

         Talbot County, Maryland Finance Office
         Talbot County Courthouse
         11 North Washington Street, Suite 9
         Easton, Maryland 21601

         HSBC Bank USA, National Association, as trustee of
         J.P. Morgan Alternative Loan Trust 2006-A5
         c/o Howard n. Bierman, Trustee
         c/o Select Portfolio Servicing, Inc.
         3815 Southwest Temple
         Salt Lake City, Utah 84115

         Clark County, Nevada Tax Assessor
         500 S. Grand Central Parkway
         Las Vegas, Nevada 89155

         First Financial Bank, N.A. Southlake
         3205 E. Hwy. 114
         PO Box 92840
         Southlake, Texas 76092

         Hunter Kelsey of Texas, LLC
         4131 Spicewood Springs Road, Bldg. J-1A
         Austin, Texas 78759




                                                6
HB: 4827-7217-3257.1
           Case 1:18-cv-02844-RDB Document 347 Filed 09/02/20 Page 7 of 8



         Frost Bank, f/k/a The Frost National Bank
         c/o Michael J. Quilling
         Quilling, Selander Lownds, Winslett & Moser, P.C.
         2001 Bryan Street, Suite 1800
         Dallas, Texas 75201

         The City of Colleyville, Texas
         c/o Victoria W. Thomas
         Nichols, Jackson, Dilard, Hager & Smith, L.L.P.
         1800 Lincoln Plaza
         500 North Akard
         Dallas, Texas 75201

         Tarrant County, Texas Tax Assessor
         100 E. Weatherford
         Fort Worth, Texas 76196

         J Trust
         c/o Hillary RE. Badrow, Trustee
         2801 Paramount Boulevard
         Amarillo, Texas 79109

         Dallas Central Appraisal District
         2949 N. Stemmons Freeway
         Dallas, Texas 75247-6195

         Bozeman West
         PO Box 1970
         15632 West Main Street
         Bozeman, Montana 59771-1970

         Neil A. Patel
         5308 Burgandy Court
         Colleyville, Texas 76034

         TIB – The Independent BankersBank
         350 Phelps Court, Suite 200
         PO Box 560528i
         Dallas, Texas 75356-0528

         Wachovia Mortgage, FSB
         PO Box 659548
         San Antonio, Texas 78265-9548




                                                7
HB: 4827-7217-3257.1
           Case 1:18-cv-02844-RDB Document 347 Filed 09/02/20 Page 8 of 8



         Denton County Tax Assessor
         1505 E. McKinney Street
         Denton, Texas 76209-4525

         Potter County, Texas Tax Assessor
         900 South Polk, Suite 106
         Amarillo, Texas 79101

         Wells Fargo Home Mortgage
         P.O. Box 10335
         Des Moines, IA 50306

         Albertelli Law
         Attn: Coury M. Jacocks
         2201 W. Royal Lane, Suite 155
         Irving, TX 75063

         Samuel I. White, P.C.
         5040 Corporate Woods Drive, Suite 120
         Virginia Beach, VA 23462




                                                 8
HB: 4827-7217-3257.1
